DETAILED ACTION
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2021. Applicant traverses on the basis that Examiner has not shown how the Inventions I-III are patentably distinct for restriction purposes. The inventions of Groups II and III are directed to drying ink using an electron beam generator while the invention according to Group I is directed to drying ink using a heater. This seems to Examiner to clearly enough highlight the difference between the devices as claimed. 
Furthermore, Applicant traverses the Requirement for Election of Species on the basis that Examiner has “failed to demonstrate the patentable distinctness of each species.” This is not, however, any standard for whether such a Requirement is proper. In other words, Examiner need not show patentable distinctness among species to demonstrate propriety of such a requirement. Rather, the listed species need only be mutually exclusive embodiments of the claimed invention, which as explained by Examiner in the Requirement, the species are. Thus, Applicant has failed to make a proper election from among the listed species. In lieu of a Notice of Non-Compliant Amendment, Examiner requests that Applicant make the required elections from among the species according to Embodiments A-J and Embodiments 1-9 upon response to this issuance. 
The Requirement is maintained. Claims 1-3 are now examined.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka (2013/0155162).

Regarding claim 1, Ohtsuka teaches a system for printing a textile comprising: 
an inkjet printer (fig. 1, item 2) for printing a textile (fig. 1, item P) with an aqueous inkjet ink (see fig. 1); 
said aqueous inkjet ink including, 
 	a non-aqueous dispersed liquid phase ([0016]), 
a continuous aqueous phase ([0016]), 
a thermal initiator [0114], and 
a colorant ([0057]); 
said continuous aqueous phase being comprised of water ([0016]), a water miscible organic solvent ([0021]), and a surfactant ([0016]); 
said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid ([0083]) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat; and 
a drying/curing device (fig. 1, item 7) for drying and curing the ink on the textile ([0098]) by applying heat ([0058], [0083], [0114]). 	Regarding claim 2, Ohtsuka teaches the system, as claimed in claim 1, wherein the application of heat is at a temperature greater than 60.degree. C. and the application of heat is applied for more than 1 second (Ohtsuka, [0066], see fig. 1, Note that the any portion of the medium necessarily takes at least one second to travel through the heater 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Codos et al. (2005/0174412). 	Regarding claim 3, Ohtsuka teaches the system, as claimed in claim 1, wherein the application of heat is at a temperature greater than 100.degree. C. (Ohtsuka, [0066]). Ohtsuka does not teach wherein the application of heat is applied for more than 10 seconds. Codos teaches wherein heating time, heating temperature, ink type and substrate type are all variables of each other and gives an example of applying heat for more than 30 seconds (Codos, [0037]). It would have been obvious to one of ordinary skill in the art to heat the medium for 10 or more seconds, as disclosed by Codos, in the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853